DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 4, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105605 to Abreu.
Regarding Claims 1 and 27, Abreu discloses a sensor device comprising inter alia: 
a cell phone ([0486] A … cell phone … can also work as the receive module) including a display ([0682] Software of the cell phone can be modified to receive the coded signal from a transmitter. Algorithm in the receiver will decript the signal and display the value); 
a first arm including a first end and a second end (labeled as first arm and first end of first arm and second end of first arm, as seen in annotated Fig 12A, below); 
a second arm including a first end and a second end (labeled as second arm and first end of second arm and second end of second arm, as seen in annotated Fig 12A, below); 
a first sensor ([0481] an active sensor 102 positioned on the skin at the end of the tunnel) linked to the cell phone ([0481] through [0486] describes linking signals from active sensor 102 to a receiver module such as a cell phone), the first sensor positioned on the first arm closer to a second end of the first arm than the first end of the first arm, (see first and second ends of first arm, as seen in annotated Fig. 12A, where the first sensor is positioned closer to the second end of the first arm) the first sensor being configured to receive emissions from an Abreu brain thermal tunnel (ABTT) ([0482] In accordance with this exemplary embodiment for temperature measurement, the thermal energy emitted by the BTT is sensed by the temperature sensor 102 such as a miniature thermistor which produces a signal representing the thermal energy sensed) and configured to transmit a signal representative of the emissions to the cell phone, the cell phone being configured to receive the signal ([0481] through [0486] describes linking signals from active sensor 102 to a receiver module such as a cell phone) and configured to display an image of the emissions received.

    PNG
    media_image1.png
    354
    517
    media_image1.png
    Greyscale

Abreu discloses the claimed invention except for expressly disclosing a bias material, where the bias material is a spring, positioned to apply a force to the first end of the first arm and to the first end of the second arm to cause the first arm and the second arm to be moved toward each other. However, Abreu discloses in an alternative embodiment in Fig. 17 and described in [0508] that a spring structure 196a may be used in the center of a similar device which would gently apply pressure to the nose to secure the device to the body for sensor measurements. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the first ends of the first and second arms of Abreu with the spring structure as set forth in the embodiment in Fig. 17, as Abreu teaches at [0508] that this would have result in the device being held in a stable position. A skilled artisan would have recognized that additional elements for increasing stability added to the device of Abreu would have been advantageous for the purpose of measurement accuracy and device reliability. 
Regarding Claim 3, Abreu discloses the sensor device of claim 1, wherein the first sensor communicates with the cell phone by way of an electrical connector (piezoelectric transmitter, [0486]).  
Regarding Claims 4 and 26, Abreu discloses the sensor device of claim 3, but does not expressly disclose a second sensor linked to the cell phone, the second sensor positioned on the second arm closer to a second end of the second arm than the first end of the second arm the first sensor and the second sensor being positioned to face each other. However, alternative embodiments of Abreu contemplate the use of second sensors (see Figs. 26A, 29, 92C, 99L, amongst others). It would have been obvious to one having an ordinary skill in the art at the time the invention was made to construct the device of Abreu to have a second sensor on the second arm (essentially mirroring the sensor arrangement on the right arm), since the mere duplication of essential working parts of a device involves only routine skill in the art. Abreu already contemplates the use of additional sensors, and to place a second sensor on the device of Abreu would have been obvious for the purposes of additional diagnostic information. Furthermore, it is noted that such mirrored arrangement would result in the two sensors facing one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791